Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
This action is in response to the Amendment filed on 11/15/2021, and is a Final Office Action. Claims 1, 5, 9-10, 13-14, 16, 18-19, 33-41 are pending in the application. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, 9-10, 13-14, 16, 18-19, 33-41 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
                Claim 1 is directed towards a method, and thus satisfies the eligibility criteria at Step 1. Claim 1 recites the abstract concept of a commercial interaction – i.e. advertising activities/behaviors, sales activities or behavior, business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 Patent Eligibility Guidance (2019 PEG). Some of the relevant claimed limitations include: receiving a prediction of a context of the user device along the route, the context predicting one or more locations along the route, the context being additionally associated with a time period, wherein the time period is one or both of a predicted time at which the user device is predicted to be at a location and an available predicted time prior to the user device being predicted to be at the location/receiving one or more recommendations/accepting at least one of the received one or more recommendations/engaging with the accepted at least one recommendation/receiving a route for a journey having a start and an end location/storing the route/storing the prediction of context/transmitting the one or more recommendations/transmitting a notification of the engagement with the at least one recommendation/receiving the notification of the engagement with the at least one recommendation/identifying that the at least one recommendation with which the user device has engaged is associated with reducing the cost to the user for the journey with which the recommendation is associated/adjusting the cost of the journey associated with the at least one recommendation with which the user device has engaged. Applicant’s Spec. provides further context to the claimed invention as pertaining to the commercial interaction realm: “in order to increase the monetization capability any commercials sent should be consumed by way of an interactive process”, “information about the destination is used for showing related ads to increase attention of the user and to make the ad more effective” , “there are situations in which certain aspects of a user’s environment are constrained for an estimated period of time, which in turn provides cues for improvements to the way in which content is recommended for them”, “the recommendation being associated with reducing a cost, and in dependence on acceptance of that recommendation adjusting the cost.”
	This judicial exception is not integrated into a practical application. The additional elements of a 
a recommendation engine/server/server interface/server datastore/store recommendation engine/user device, which represent generic computing elements. The additional elements, alone or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.
	As noted above with respect to the integration into a practical application, the additional elements represent generic computing elements. They are recited at a high level of generality; generic computing elements performing generic functions do not amount to significantly more than the abstract idea. The additional elements, alone or in combination, do not improve the functioning of the computing device or another technology/technical field. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible.  
Independent claims 18 and 19 are directed to a computer program product and system, respectively, for performing similar claimed limitations to those of method claim 1, thus meeting the Step 1 eligibility criterion. The claims do recite the same abstract idea as Claim 1; the amended claimed limitation of Claim 19 recites the same abstract idea as Claim 1. The claims perform the method of claim 1 using only generic components of a networked computer system. Therefore, claims 18, 19 are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. The claims are not patent eligible.  
Dependent claims 5, 9-10, 13-14, 16, 33-41 further recite the abstract concept of a mental concept – i.e. mental process that can be performed in the human mind or using pen/paper, including an observation/evaluation/judgment, which has been identified as an abstract idea by the 2019 PEG: accessing a user profile, and providing the one or more recommendations based on the accessed user profile/comparing the actual context data to the predicted context and adjusting one or more recommendations thereon/predicting a time duration associated with the user journey. These claimed limitations, under their broadest reasonable interpretation, cover performance in the human mind but for the recitation of generic computing elements- see below, and thus are still in the mental process category. The claims further recite the additional element of a navigation application, which represents a generic computing element; it does not, alone or in combination with the other additional elements, integrate the judicial exception into a practical application, nor does it represent significantly more than the abstract idea itself. Therefore, the claims are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. The claims are not patent eligible.



 The prior art of record does not teach neither singly nor in combination the limitations of claims 1, 5, 9-10, 13-14, 16, 18-19, 33-41.



Response to Arguments
	The Applicant’s arguments have been fully considered. Applicant argues with substance:

					Claim 1 does not include any limitation that manages a behavior or relationship or interaction among people, nor manages social activities, teaches, nor provides rules or instructions to follow
					claim 1 does not recite an abstract idea that falls within “certain methods of organizing human activity”
	Claim 1 does recite an abstract idea, as noted in the previous as well as current Office Action above: 	Claim 1 recites the abstract concept of a commercial interaction – i.e. advertising activities/behaviors, sales activities or behavior, business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 Patent Eligibility Guidance (2019 PEG). Some of the relevant claimed limitations include: receiving a prediction of a context of the user device along the route, the context predicting one or more locations along the route, the context being additionally associated with a time period, wherein the time period is one or both of a predicted time at which the user device is predicted to be at a location and an available predicted time prior to the user device being predicted to be at the location/receiving one or more recommendations/accepting at least one of the received one or more recommendations/engaging with the accepted at least one recommendation/receiving a route for a journey having a start and an end location/storing the route/storing the prediction of context/transmitting the one or more recommendations/transmitting a notification of the engagement with the at least one recommendation/receiving the notification of the engagement with the at least one recommendation/identifying that the at least one recommendation with which the user device has engaged is associated with reducing the cost to the user for the journey with which the recommendation is associated/adjusting the cost of the journey associated with the at least one recommendation with which the user device has engaged. 

					Step 2A Prong Two: claim 1 recites additional elements that integrate the cause/limitations into a practical applications. The steps provide detailed steps for a technological improvement.
	The claim 1 additional elements do not integrate the recited judicial exception into a practical application under Step 2A Prong Two, as noted in the previous as well as current Office Action above. 
This judicial exception is not integrated into a practical application. The additional elements of a 
a recommendation engine/server/server interface/server datastore/store recommendation engine/user device, which represent generic computing elements. The additional elements, alone or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea. Applicant’s Spec. provides further context to the claimed invention as pertaining to the commercial interaction realm, and describes the claimed invention as seeking to, when implemented, optimize a business practice/goal: “in order to increase the monetization capability any commercials sent should be consumed by way of an interactive process”, “information about the destination is used for showing related ads to increase attention of the user and to make the ad more effective” , “there are situations in which certain aspects of a user’s environment are constrained for an estimated period of time, which in turn provides cues for improvements to the way in which content is recommended for them”, “the recommendation being associated with reducing a cost, and in dependence on acceptance of that recommendation adjusting the cost.” There is no technical support/technical evidence in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device, or another technology/technical field.

					A technical problem arises, in how the adjustment of a cost associated with a journey takes place. The invention provides a technical solution to the problem – i.e. how a recommendation system can handle an adjusted cost when a particular recommendation is consumed, and provide a technical solution. The technical solution is that the server/system is configured so that when it is recognized that a recommendation has been engaged with which is associated with an adjusted cost, a message notification is sent to a third party associated with the recommendation, to notify the third party of the adjusted cost arising from the engagement.
	Adjusting a journey cost when a recommendation is consumed represents a business practice/goal, not another technology/technical field; thus, improving this practice pertains to a business practice optimization, not to an improvement to another technology/technical field. Applicant’s Spec. provides further context to the claimed invention as pertaining to the commercial interaction realm, and describes the claimed invention as seeking to, when implemented, optimize a business practice/goal: “in order to increase the monetization capability any commercials sent should be consumed by way of an interactive process”, “information about the destination is used for showing related ads to increase attention of the user and to make the ad more effective” , “there are situations in which certain aspects of a user’s environment are constrained for an estimated period of time, which in turn provides cues for improvements to the way in which content is recommended for them”, “the recommendation being associated with reducing a cost, and in dependence on acceptance of that recommendation adjusting the cost.” There is no technical support/technical evidence in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device, or another technology/technical field.

					The prior art neither singly nor in combination teaches the limitations of the claims. This is another indication that the pending claims are an improvement in their technical field.
	Examiner notes the 35 USC 101 analysis and the prior art analyses are two separate, distinct analyses. Furthermore, as per MPEP: “The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions”, “The § 101 patent-eligibility inquiry is only a threshold test. Even if an invention qualifies as a process, machine, manufacture, or composition of matter, in order to receive the Patent Act’s protection the claimed invention must also satisfy ‘‘the conditions and requirements of this title.’’ § 101.”

					The 35 USC 112 rejection of claim 1 has been overcome.
	Examiner agrees.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
             A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRU CIRNU whose telephone number is (571)272-7775. The examiner can normally be reached on M-F 9:00am-5pm.             If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ilana Spar can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.             Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
11/21/2022